Citation Nr: 1221390	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic traumatic brain injury (TBI) residuals including concussion residuals and a post-concussive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from September 1999 to September 2003.  The Veteran served in Iraq.  He was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, denied service connection for a concussion.  In August 2008, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the Houston, Texas, Regional Office (RO).  In December 2008, the Board, in pertinent part, remanded the Veteran's claim to the RO for additional action.  In April 2011, the Board, in pertinent part, again remanded the Veteran's claim to the RO for additional action.  In March 2012, the Veteran was informed that the Veterans Law Judge who had conducted his August 2008 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran was further informed that if no response was received within 30 days of the notice, the Board would assume that he did not want an additional hearing.  The record does not reflect that the Veteran subsequently responded to the March 2012 Board notice.  

The Board has reframed the issue of service connection for a concussion as entitlement to service connection for chronic TBI residuals including concussion residuals and a post-concussive disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   




FINDING OF FACT

1.  The Veteran served in Iraq and received the Combat Action Ribbon.  

2.  Chronic TBI residuals have been shown to have originated during active service. 


CONCLUSION OF LAW

Chronic TBI residuals were incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic TBI residuals.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment documentation is not of record.  Repeated efforts to obtain the records have been unsuccessful.  In November 2010, the Appeals Management Center (AMC) formally determined that the Veteran's service treatment records were unavailable for review.  The Veteran's service personnel records reflect that he served in Iraq with the Marines and was awarded the Combat Action Ribbon.  

At a November 2006 VA psychiatric examination for compensation purposes, the Veteran reported that he experienced headaches "a couple of times a month."  The Veteran was diagnosed with chronic posttraumatic stress disorder (PTSD).  Service connection for chronic PTSD has been established secondary to the Veteran's Iraq combat experiences.  

An April 2008 VA TBI Interdisciplinary Assessment notes that the Veteran screened positive for a TBI.  He reported having sustained multiple inservice head traumas including having been rendered unconscious for 15 to 20 minutes during marital arts training in 2002; having fallen, struck his head, and been rendered unconscious in 2003; and having been disoriented and thrown against a wall by a C4 blast approximately 15 feet away from his location in April 2003.  He stated that he had returned to duty immediately after the April 2003 blast injury and "his memory became more problematic after each successive head injury."  An assessment of "head injury/headaches" was advanced.  The VA interdisciplinary treatment team commented that the Veteran "may have suffered one or more concussions based on his self-report of injuries during his military service."  

VA treatment records dated in March 2008 and July 2008 state that the Veteran had "already been diagnosed as having TBI during OIF/OEF."  

A July 2011 VA neurological evaluation states that the claims files had been reviewed.  The physician commented that:

I was unable to locate any records pertaining to the Veteran's claimed head injuries or any relating to the Veteran's injury-related symptoms.  Hence, although the overall impression of the last C& P evaluation remains the same, i.e., post-concussive disorder, I could not find any evidence of concussion or head injury in service.  

The Veteran served in Iraq and was awarded the Combat Action Ribbon.  He reported having sustained several head traumas in service including having been exposed to an exploding C4 charge at close range during combat in Iraq which threw him against a wall.  Unfortunately, the Veteran's service treatment documentation is not of record and was apparently lost through no fault of the Veteran and must be taken into consideration by the Board.  

The Veteran has been diagnosed with TBI residuals by treating VA personnel.  The July 2011 VA neurological evaluation concedes that the Veteran has a post-concussive disorder.  While the VA physician commented that he "could not find any evidence of concussion or head injury in service," the Board notes that the lack of such evidence is clearly due to the absence of the Veteran's service treatment documentation, the fault of which is clearly not the Veteran's.  

Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic TBI residuals are etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic TBI residuals.  

ORDER

Service connection for chronic TBI residuals is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


